Citation Nr: 1016938	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  03-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969, from May 1975 to May 1978, and from October 
1983 to April 1988.

This matter was last before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), a back disability, hepatitis B, and 
bilateral hearing loss.  

In July 2008, the Board denied service connection for PTSD 
and hepatitis B and remanded the remaining issues for further 
development.

In a March 2009 rating decision, the RO granted service 
connection for back disability.  Where a claim for service 
connection is granted during the pendency of an appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As the Veteran has not filed a second NOD, the claim 
for a back disability is no longer before the Board and is 
not reflected on the title page.  

In June 2006, the Veteran, accompanied by his authorized 
representative, testified before a Decision Review Officer at 
the RO in Montgomery, Alabama.  


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
hearing loss was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss are not met nor may a sensorineural hearing loss 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006). The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2004, after to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  In 
accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  The Veteran was informed in a 
separate, June 2009, letter that an appropriate disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the 2004 and 2009 letters were sent to the Veteran 
subsequent to the initial adjudication in 2001, he is not 
shown to be prejudiced by the timing of the notices since the 
RO readjudicated his claim in January 2008 and September 2009 
supplemental statements of the case (SSOCs).  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
SSOC, is sufficient to cure a timing defect); Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (prejudicial error 
analysis is not necessary if subsequent notice, followed by 
readjudication, has been provided).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and the VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was afforded 
VA audiological examinations in August 2002, September 2007, 
September 2008, and July 2009.

As noted above, the Board remanded the claim in July 2008 for 
the provision of another audiological evaluation to reconcile 
contradictory evidence from the 2002 and 2007 examinations.  
The Veteran was afforded another VA examination in September 
2008, but the test results were deemed unreliable and an 
opinion was not provided.  Another audiological evaluation 
was conducted in July 2009.  The reports were associated with 
the claims file and the issue of service connection was 
readjudicated in September 2009 before the appeal was 
returned to the Board.  

Although the report of the July 2009 examination did not 
include a discussion reconciling the August 2002 and 
September 2007 evaluations, it reflects reliable test results 
and a medical opinion.  Thus, the Board finds that all 
actions and development directed in the July 2008 remand have 
been substantially completed.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); and see Stegall v. West, 11 Vet. App. 268 
(1998) (noting that VA is required to comply with remand 
orders, but substantial, rather than absolute, compliance is 
required).

The Board also finds that VA has fulfilled the duty to assist 
the Veteran with the development of his claim.  As all 
identified, available evidence pertinent to the claim has 
been obtained, the Board finds that there is sufficient 
evidence on file to make a decision and that VA has complied 
with due process.  Further, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 
3.103 (2009).

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and, as 
such, it must be denied.  While the Veteran clearly is 
diagnosed with left ear hearing loss, the weight of the 
evidence is against a determination that any hearing 
disability is linked to an incident of his active duty 
service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one (1) year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may 
also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997).  Continuity of symptomatology 
may be established if a claimant can show (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he has bilateral hearing loss due to 
service.  Specifically, he asserts that while in Vietnam he 
served on a boat that was equipped with machine guns and 
grenade launchers and noise from the discharge of those 
weapons caused him to develop hearing problems.  During the 
June 2006 DRO hearing, he testified that his hearing went 
"in and out."  He has not stated that he received any 
treatment for hearing loss while in service.

Service personnel records reveal that the Veteran served in 
Vietnam from February 1966 to August 1967.  His service 
treatment records show that he was evaluated as normal during 
examinations of December 1968 and January 1969, but the 
reports do not indicate that his hearing was tested at those 
times.  June 1972, February 1974, May 1975, April 1978, 
August 1982, and September 1983 examination reports also 
reflect normal evaluations as well as self-reports by the 
Veteran that he did not, currently or formerly, experience 
any hearing loss.

Service treatment records show that his hearing was tested on 
five occasions and was never observed at levels considered 
disabling under 38 C.F.R. § 3.385:

June 1972


HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

February 
1974


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
5
0
0

April 
1978


HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
5
LEFT
10
5
5
5
5

August 
1982


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
5
LEFT
5
5
5
n/a
10

September 
1983


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
5
5
0
5

The initial evidence of any pertinent disorder was not until 
August 2002, approximately 14 years after the Veteran's 
discharge from his last term of active duty service.  

In August 2002, the Veteran was afforded a VA audiological 
examination.  He reported noticing a loss of hearing over the 
past 20 years and indicated that he was exposed to the 
following types of noises while in service: small arms fire, 
heavy artillery, mortars, grenades, helicopters, airplane 
engines, and cannons on Navy ships.  He did not report any 
significant occupational or recreational noise exposure.  His 
speech recognition scores, using the Maryland CNC test, were 
measured at 92 percent in both the right and left ears.  His 
hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
45
50
LEFT
45
50
55
60
60

The 2002 examiner diagnosed mild to moderately severe 
sensorineural hearing loss and recommended that the Veteran 
where hearing protection when exposed to hazardous noises and 
report for annual hearing evaluations.  The examination 
report reveals that no medical or service treatment records 
were reviewed and no opinion was provided as to etiology of 
the hearing loss. 

In September 2007, the Veteran received another VA 
audiological examination.  The examination report again 
reflects that no medical or service treatment records were 
available for the examiner's review, but the Veteran's 
hearing was measured within normal limits.  The report also 
indicates that the Veteran stated he had noticed hearing loss 
over the past five (5) years, reported the same in-service 
noise exposure as he did during the 2002 examination, and 
informed the examiner that he had occupational noise exposure 
from tug boats and recreational noise exposure from  lawn 
mowers, gas-powered weeders, power tools, and chain saws.  
His speech recognition scores, using the Maryland CNC test, 
were measured at 92 percent in both the right and left ears.  
His hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
20
20
25
20
25

The 2007 examiner did not provide an etiological opinion, but 
stated that pure tone thresholds for test frequencies of 500 
to 4000 Hertz revealed hearing within normal limits.

As noted above, due to the contradictory results of the 2002 
and 2007 examinations, the Board remanded the Veteran's claim 
for a clarifying opinion.  An audiological evaluation was 
conducted in 2008, but the examiner deemed the test results 
unreliable so an opinion was not provided.  The 2008 
examination report reflects that the Veteran reported the 
same in-service noise exposure, but indicated no occupational 
noise exposure and added motorcycles and leaf blowers to his 
list of sources of recreational noise exposure.

In July 2009 the Veteran was afforded another VA audiological 
examination.  The report states that the claims file was 
reviewed and that his hearing was within normal limits during 
service.  The Veteran reported experiencing hearing loss for 
the past eight (8) years and noted the same in-service noise 
exposure related to the previous examiners and recreational 
noise exposure to lawn mowers, weed trimmers, and leaf 
blowers, but no occupational noise exposure.  His speech 
recognition scores, using the Maryland CNC test, were 
measured at 96 percent in the right ear and 94 percent in the 
left ear.  His hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
25
25
35
30
35

The 2009 examiner diagnosed a normal to mild sensorineural 
hearing loss for the left ear and opined that, since the 
Veteran's hearing was measured within normal limits during 
service and during the 2007 examination, it was not likely 
any current hearing loss was the result of in-service noise 
exposure.

The Board notes that the first medical evidence showing 
hearing loss for VA compensation purposes is in 2002.  
Although the Veteran is competent to report in-service 
acoustic trauma, as noted above, the Veteran reported six (6) 
times during service, subsequent to his duty in Vietnam, that 
he did not experience any hearing loss and he has provided 
conflicting reports of occupational noise exposure and of 
when he noticed any hearing loss.  

Although written statements and oral testimony from the 
Veteran have been considered, and lay persons are competent 
to testify about symptomatology, the Board finds that the 
opinion of the 2009 VA examiner is more probative as to the 
etiology of the Veteran's hearing loss.  Further, although 
the 2002 examiner conducted tests revealing that the Veteran 
had bilateral hearing loss, the report from the 2007 
audiological evaluation reveals no hearing disability and the 
2009 evaluation reveals disability only in the left ear.  
Further, no examiners have provided an opinion linking any 
hearing disability to service.  

An examination report must contain not only clear conclusions 
with supporting data, but a reasoned medical explanation 
connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The only opinion reflecting a reasoned medical 
explanation, based on examination of the Veteran and review 
of the claims file, is from the 2009 examiner.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
Although the Court has held that a physician's review of the 
claims file is not the determinative factor in assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300 (2008), it noted that a physician should have 
information regarding relevant case facts.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the claim on its merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Based on the 2009 examiner's 
review of the Veteran's service treatment records and 
previous audiological evaluation results, examination of the 
Veteran, and provision of a reasoned medical opinion, the 
Board finds that examination report most probative.  The 
Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


